Citation Nr: 0310319	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for disability 
manifested by chest pain and shortness of breath.

2.	Entitlement to service connection for hearing loss.

3.	Entitlement to service connection for disability 
manifested by ear pain.  

4.	Entitlement to service connection for a groin rash.

5.	Entitlement to service connection for hepatitis.  

6.	Service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the RO 
in Houston, Texas.  The case was remanded by the Board in 
August 2000.


REMAND

In August 2002 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
The development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following:

The veteran has not been informed of the evidence he is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  Quartuccio v. Principi, 16 Vet App 183 (2002).

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should furnish the veteran 
with a VCAA letter pertaining to all of 
his claims.  The veteran is advised that 
his claims cannot be adjudicated prior to 
the expiration of the one year period 
from the date of that letter, unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.

2.  The RO should then readjudicate the 
veteran's claims for service connection 
for hearing loss, disability manifested 
by chest pain and shortness of breath, 
disability manifested by ear pain, 
hepatitis, a groin rash, and a right 
ankle disorder in light of the evidence 
received since its Supplemental Statement 
of the Case issued in March 2002.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

